        Case 4:19-cr-00011-BMM Document 92 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-19-11-GF-BMM
                 Plaintiff,
      vs.

JOHNNY LEEQUINN                                               ORDER
McLAUGHLIN,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 2, 2020. (Doc. 91.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 1, 2020. (Doc.

90.) The United States accused McLaughlin of violating his conditions of

supervised release 1) by failing to notify his probation officer of a change in

residence; 2) by using methamphetamine; and 3) by consuming alcohol. (Doc. 72.)
        Case 4:19-cr-00011-BMM Document 92 Filed 12/02/20 Page 2 of 2



      At the revocation hearing, McLaughlin admitted that he had violated the

conditions of his supervised release 1) by failing to notify his probation officer of a

change in residence; 2) by using methamphetamine; and 3) by consuming alcohol .

(Doc. 90.) Judge Johnston found that the violations McLaughlin admitted proved

to be serious and warranted revocation, and recommended that McLaughlin receive

a custodial sentence of time served with 30 months supervised release to follow.

McLaughlin was advised of the 14 day objection period and his right to allocute

before the undersigned. McLaughlin waived those rights. (Doc. 90.)

      The violations prove serious and warrant revocation of McLaughlin’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 91) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Johnny Leequinn McLaughlin be sentenced to a period

of time served with 30 months supervised release to follow.

      DATED this 2nd day of December, 2020.
